Citation Nr: 1200491	
Decision Date: 01/06/12    Archive Date: 01/13/12

DOCKET NO.  06-31 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for low back disability manifested by backache.

2.  Entitlement to service connection for rheumatoid arthritis.

3.  Entitlement to service connection for disability manifested by burning semen, to include as due to undiagnosed illness or other qualifying chronic disability pursuant to 38 U.S.C. § 1117.

4.  Entitlement to service connection for obstructive sleep apnea, to include as due to undiagnosed illness or other qualifying chronic disability pursuant to 38 U.S.C. § 1117.

5.  Entitlement to service connection for sleep disorder other than obstructive sleep apnea, to include as due to undiagnosed illness or other qualifying chronic disability pursuant to 38 U.S.C. § 1117.

6.  Entitlement to service connection for muscle pain, to include as due to undiagnosed illness or other qualifying chronic disability pursuant to 38 U.S.C. § 1117.

7.  Entitlement to service connection for anemia, to include as due to undiagnosed illness or other qualifying chronic disability pursuant to 38 U.S.C. § 1117.

8.  Entitlement to service connection for headaches, to include as due to undiagnosed illness or other qualifying chronic disability pursuant to 38 U.S.C. § 1117.

9.  Entitlement to service connection for edema of the lower extremities, to include as due to undiagnosed illness or other qualifying chronic disability pursuant to 38 U.S.C. § 1117.

10.  Entitlement to service connection for cardiovascular disability, to include as due to undiagnosed illness or other qualifying chronic disability pursuant to 38 U.S.C. § 1117.

11.  Entitlement to service connection for hypogonadism, to include as due to undiagnosed illness or other qualifying chronic disability pursuant to 38 U.S.C. § 1117.

12.  Entitlement to service connection for hypothyroidism, to include as due to undiagnosed illness or other qualifying chronic disability pursuant to 38 U.S.C. § 1117.

13.  Entitlement to service connection for chronic fatigue, to include as due to undiagnosed illness or other qualifying chronic disability pursuant to 38 U.S.C. § 1117.

14.  Entitlement to service connection for fibromyalgia, to include as due to undiagnosed illness or other qualifying chronic disability pursuant to 38 U.S.C. § 1117.

15.  Entitlement to service connection for peripheral neuropathy, to include as due to herbicide exposure and/or undiagnosed illness or other qualifying chronic disability pursuant to 38 U.S.C. § 1117.

16.  Entitlement to service connection for arthritis, other than rheumatoid, of multiple joints.

17.  Entitlement to service connection for pulmonary disability, to include as due to undiagnosed illness or other qualifying chronic disability pursuant to 38 U.S.C. § 1117. 

18.  Entitlement to service connection for gastrointestinal disability, including gastroenteritis and irritable bowel syndrome, to include as due to undiagnosed illness or other qualifying chronic disability pursuant to 38 U.S.C. § 1117.

19.  Entitlement to service connection for skin disability, to include as due to undiagnosed illness or other qualifying chronic disability pursuant to 38 U.S.C. § 1117.

20.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Joel Ban, Attorney at Law


WITNESSES AT HEARINGS ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

C. Fleming, Counsel


INTRODUCTION

The Veteran had active military service from January 1968 to October 1969, as well as from November 1990 to May 1991.  The Veteran served in the Republic of Vietnam during the Vietnam Era and in the Southwest Asia Theater of Operations during the Persian Gulf War.

These matters initially came to the Board of Veterans' Appeals (Board) following a February 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, that denied the benefits sought on appeal.  At an informal hearing conference before RO personnel in March 2006, the Veteran withdrew his notice of disagreement with respect to claims for service connection for diabetes mellitus, adjustment disorder, loss of hair, left eye disability, hypertension, and bursitis of the shoulders.  

The Board subsequently remanded the case in February 2008 for further evidentiary development and adjudication.  The Board instructed the agency of original jurisdiction (AOJ) to obtain records of the Veteran's application for benefits with the Social Security Administration (SSA), as well as ongoing records of his treatment, provide the Veteran with VA examination, and then re-adjudicate the claims.  The AOJ obtained the Veteran's SSA and medical treatment records and scheduled him for VA examinations, which were completed in October 2009 and April 2010.  The Veteran was then provided a supplemental statement of the case (SSOC) in July 2010, in which the AOJ again denied the Veteran's claims.  Thus, there is compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  

In this instance, the Board notes that the United States Court of Appeals for Veterans Claims (Court) has recently held that, although an appellant's claim identified posttraumatic stress disorder without more, it cannot be a claim limited only to that diagnosis, but must rather be considered a claim for any mental disability that may reasonably be encompassed by several factors-including the claimant's description of the claim, the symptoms the claimant describes, and the information the claimant submits or that VA obtains in support of the claim.  The Court reasoned that the appellant did not file a claim to receive benefits only for a particular diagnosis, but for the affliction (symptoms) his mental condition, however described, causes him.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

Here, although the Veteran initially characterized his claim as one for service connection for arthritis, other than rheumatoid, of the back, right knee, and right hip specifically, the Board notes that the Veteran has since stated on multiple occasions, including at his July 2007 hearing before the undersigned Veterans Law Judge, that he believes he has non-rheumatoid arthritis of multiple joints, including the lumbar and cervical spines, knees, hips, and shoulders.  The Board thus finds that, pursuant to Clemons, supra, the Veteran's service-connection claim is more accurately classified as one for arthritis, other than rheumatoid, of multiple joints.  See Clemons, 23 Vet. App. 1 (2009).

In July 2007, the Veteran testified during a hearing before the undersigned Veterans Law Judge sitting at the RO.  At the hearing, the Veteran withdrew his substantive appeal concerning the issue of service connection for Gulf War undiagnosed illness as due to an undiagnosed illness.  He clarified in an April 2008 statement that he did not wish to withdraw any substantive claim related to his time in the Southwest Asia Theater of Operations.  The Veteran again testified before the undersigned Veterans Law Judge at a videoconference hearing in May 2011.  Transcripts of both hearings are present in the Veteran's claims file.

The Veteran, through his representative, also submitted additional evidence in support of his claims in a May 2011 correspondence and waived initial review of the evidence by the RO.  See 38 C.F.R. § 20.800 (2011).

Finally, the Board notes that in the above-noted March 2006 informal hearing conference, it was noted that the Veteran was seeking to establish service connection for all his claimed disabilities, other than those claims for arthritis to include low back disability, under the additional theory that the disabilities were related to his service in the Persian Gulf.  The Board infers from the Veteran's reported statement a desire by him to have the identified claims considered as due to undiagnosed illness or other qualifying chronic disability pursuant to 38 U.S.C. § 1117.  Thus, the issues on appeal have been phrased accordingly.

The decision below addresses the Veteran's claims of service connection for a back disability manifested by backache and for rheumatoid arthritis.  The decision also addresses the Veteran's claims for service connection for a disability manifested by burning semen, obstructive sleep apnea, a sleep disorder other than obstructive sleep apnea, chronic fatigue, fibromyalgia, muscle pain, anemia, headaches, edema of the lower extremities, a cardiovascular disability, hypogonadism, and hypothyroidism, all including as due to undiagnosed illness.  Finally, the decision addresses the Veteran's claim of service connection for peripheral neuropathy of the bilateral lower extremities, including as due to herbicide exposure and/or undiagnosed illness.  Consideration of the remaining claims on appeal is deferred pending completion of the development sought in the remand that follows the decision.


FINDINGS OF FACT

1.  The Veteran served in the Southwest Asia Theater of Operations during the Persian Gulf War.

2.  There is no clear and unmistakable evidence that low back strain pre-existed military service and was not aggravated thereby; the Veteran was treated during service for complaints of back pain, and he is currently diagnosed with low back strain.

3.  The Veteran does not have currently diagnosed rheumatoid arthritis.

4.  The Veteran does not have symptoms of a chronic disability manifested by burning semen; nor is there evidence of a disability manifested by burning semen that may be attributed to undiagnosed illness or otherwise to active military service.

5.  The Veteran's obstructive sleep apnea is a known clinical diagnosis and is not attributable to undiagnosed illness or otherwise to the Veteran's time on active duty.

6.  The Veteran's complaints of a sleep disorder other than obstructive sleep apnea are attributable to a known clinical diagnosis of insomnia and are not attributable to undiagnosed illness or otherwise to the Veteran's time on active duty.

7.  The Veteran's complaints of muscle pain have been attributed to a known clinical diagnosis of obstructive sleep apnea and are not attributable to undiagnosed illness or otherwise to the Veteran's time on active duty.

8.  The Veteran's anemia is a known clinical diagnosis and is not attributable to undiagnosed illness or otherwise to the Veteran's time on active duty.

9.  The Veteran's headaches are a known clinical diagnosis and are not attributable to undiagnosed illness or otherwise to the Veteran's time on active duty.

10.  The Veteran's edema of the lower extremities is a known clinical diagnosis and is not attributable to undiagnosed illness or otherwise to the Veteran's time on active duty.

11.  The Veteran's cardiomyopathy is a known clinical diagnosis and is not attributable to undiagnosed illness or otherwise to the Veteran's time on active duty.

12.  The Veteran's hypogonadism is a known clinical diagnosis and is not attributable to undiagnosed illness or otherwise to the Veteran's time on active duty.

13.  The Veteran's hypothyroidism is a known clinical diagnosis and is not attributable to undiagnosed illness or otherwise to the Veteran's time on active duty.

14.  The Veteran's chronic fatigue syndrome is a known clinical diagnosis that has been attributed to post-service viral infection and obstructive sleep apnea and is not attributable to undiagnosed illness or otherwise to the Veteran's time on active duty.

15.  The Veteran's fibromyalgia is a known clinical diagnosis that has been attributed to post-service viral infection and obstructive sleep apnea and is not attributable to undiagnosed illness or otherwise to the Veteran's time on active duty.

16.  Peripheral neuropathy of the lower extremities was not demonstrated in service or within one year of separation from service; the Veteran's current peripheral neuropathy of the lower extremities is a known clinical diagnosis and may not be attributed to undiagnosed illness or otherwise to active military service.


CONCLUSIONS OF LAW

1.  The Veteran has low back strain that is the result of disease or injury incurred during active military service.  38 U.S.C.A. §§ 101, 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).

2.  The Veteran does not have rheumatoid arthritis that is the result of disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2011).

3.  The Veteran does not have a disability manifested by burning semen that is the result of disease or injury incurred in or aggravated by active military service, and no such disability may be presumed to have been due to an undiagnosed illness incurred in service.  38 U.S.C.A. §§ 1110, 1117, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.317 (2011).

4.  The Veteran does not have obstructive sleep apnea that is the result of disease or injury incurred in or aggravated by active military service, and it may not be presumed to have been due to an undiagnosed illness incurred in service.  38 U.S.C.A. §§ 1110, 1117, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.317 (2011).

5.  The Veteran does not have any other sleep disorder that is the result of disease or injury incurred in or aggravated by active military service, and it may not be presumed to have been due to an undiagnosed illness incurred in service.  38 U.S.C.A. §§ 1110, 1117, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.317 (2011).

6.  The Veteran does not have muscle pain that is the result of disease or injury incurred in or aggravated by active military service, and it may not be presumed to have been due to an undiagnosed illness incurred in service.  38 U.S.C.A. §§ 1110, 1117, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.317 (2011).

7.  The Veteran does not have anemia that is the result of disease or injury incurred in or aggravated by active military service, and it may not be presumed to have been due to an undiagnosed illness incurred in service.  38 U.S.C.A. §§ 1110, 1117, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.317 (2011).

8.  The Veteran does not have headaches that are the result of disease or injury incurred in or aggravated by active military service, and they may not be presumed to have been due to an undiagnosed illness incurred in service.  38 U.S.C.A. §§ 1110, 1117, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.317 (2011).

9.  The Veteran does not have edema of the lower extremities that is the result of disease or injury incurred in or aggravated by active military service, and it may not be presumed to have been due to an undiagnosed illness incurred in service.  38 U.S.C.A. §§ 1110, 1117, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.317 (2011).

10.  The Veteran does not have a cardiovascular disability that is the result of disease or injury incurred in or aggravated by active military service, and it may not be presumed to have been due to an undiagnosed illness incurred in service.  38 U.S.C.A. §§ 1110, 1117, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.317 (2011).

11.  The Veteran does not have hypogonadism that is the result of disease or injury incurred in or aggravated by active military service, and it may not be presumed to have been due to an undiagnosed illness incurred in service.  38 U.S.C.A. §§ 1110, 1117, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.317 (2011).

12.  The Veteran does not have hypothyroidism that is the result of disease or injury incurred in or aggravated by active military service, and it may not be presumed to have been due to an undiagnosed illness incurred in service.  38 U.S.C.A. §§ 1110, 1117, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.317 (2011).

13.  The Veteran does not have chronic fatigue that is the result of disease or injury incurred in or aggravated by active military service, and it may not be presumed to have been due to an undiagnosed illness incurred in service.  38 U.S.C.A. §§ 1110, 1117, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.317 (2011).

14.  The Veteran does not have fibromyalgia that is the result of disease or injury incurred in or aggravated by active military service, and it may not be presumed to have been due to an undiagnosed illness incurred in service.  38 U.S.C.A. §§ 1110, 1117, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.317 (2011).

15.  The Veteran does not have peripheral neuropathy of the lower extremities that is the result of disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.309, 3.317 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2011).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

In this case, the Board finds that all notification and development action needed to render a decision on the claims decided herein has been accomplished.  

In this respect, through February 2005, April 2005, and June 2005 notice letters, the Veteran received notice of the information and evidence needed to substantiate his claims.  Thereafter, the Veteran was afforded the opportunity to respond.  Hence, the Board finds that the Veteran has been afforded ample opportunity to submit information and/or evidence needed to substantiate his claims.  

The Board also finds that the February 2005, April 2005, and June 2005 notice letters satisfy the statutory and regulatory requirement that VA notify a claimant what evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In the letters, the RO also notified the Veteran that VA was required to make reasonable efforts to obtain medical records, employment records, or records from other Federal agencies.  The RO also requested that the Veteran identify any medical providers from whom he wanted the RO to obtain and consider evidence.  

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  See also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (to be codified at 38 C.F.R. § 3.159) (removing the prior requirement that VA specifically ask the claimant to provide any pertinent evidence in his possession).  These requirements were met by the aforementioned February 2005, April 2005, and June 2005 notice letters.

Here, however, the duty to provide notice relating to the Veteran's claims for service connection based on undiagnosed illness or other qualifying chronic disability pursuant to 38 U.S.C. § 1117 was not fully satisfied prior to the initial unfavorable decision by the RO.  Nevertheless, lack of harm may be shown (1) when any defect was cured by actual knowledge on the part of the claimant; (2) when a reasonable person could be expected to understand from the notice what was needed; or (3) when a benefit could not have been awarded as a matter of law.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Board notes that, on multiple occasions, the Veteran and his representative have contended that the Veteran's claimed disabilities developed following his service in the Southwest Asia Theater of Operations.  In these statements, the Veteran and his representative have specifically referenced the regulations governing service connection based on Southwest Asia service, including quoting directly from the relevant laws and regulations.  In addition, the Board's February 2008 remand explicitly discussed the requirements set forth in 38 U.S.C.A. § 1117 (West 2002) and 38 C.F.R. § 3.317 (2011).  The Board thus finds that the Veteran has demonstrated actual knowledge of what is necessary to substantiate the claims for service connection based on undiagnosed illness or other qualifying chronic disability pursuant to 38 U.S.C. § 1117.

In light of the foregoing, the Board finds that, although the notice requirements of the VCAA were not timely met as contemplated by the Court, the administrative appeal process provided the Veteran with notice of the specific criteria, and it is apparent from the record that he understood those things relative to his claims for service connection under 38 U.S.C. § 1117.  The Board concludes that during the administrative appeal process the Veteran was provided the information necessary such that further action to provide additional notice would be merely duplicative of what has already transpired.

The Board further notes that although notice regarding an award of an effective date or rating criteria was not provided to the Veteran until after the initial adjudication of his claims, see Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), the Veteran was provided such notice via a March 2006 letter, after which the AOJ re-adjudicated his claims.  The Board thus does not now have such issues before it.  Consequently, a remand for additional notification on these questions is not necessary.  "[T]he appellant [was] provided the content-complying notice to which he [was] entitled" on the questions now before the Board.  Pelegrini, 18 Vet. App. at 122.  Nothing about the evidence or any response to the RO's notification suggests that the case must be re-adjudicated ab initio to satisfy the requirements of the VCAA.  

The Board also points out that there is no indication that any additional action is needed to comply with the duty to assist in connection with the claims decided herein.  Here, the Veteran's service treatment and personnel records have been associated with the claims file, as have records of his post-service treatment from both private and VA treatment providers.  The Veteran was provided VA medical examinations in September 2005, October 2009, and April 2010; reports of those examinations have been associated with the claims file.  In that connection, the Board notes that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the VA examinations obtained in this case are adequate, as they are predicated on consideration of all of the pertinent evidence of record, to include the statements of the Veteran, and documents that the examiners conducted a full physical examination of the Veteran.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the claims decided herein has been met.  38 C.F.R. § 3.159(c)(4).  Additionally, the Veteran and his representative have both submitted written argument, and the Veteran testified before the undersigned Veterans Law Judge at hearings in July 2007 and May 2011.  Neither the Veteran nor his representative has alleged that there are any outstanding records probative of the claims decided herein that need to be obtained.

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  

II.  Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in the line of duty.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Generally, service connection requires:  (1) medical evidence of a current disability; (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease; and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999).  Further, it is not enough that an injury or disease occurred in service; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).

The provisions of 38 C.F.R. §§ 3.307, 3.309 allow for a presumption of service incurrence for certain chronic diseases-including arthritis, cardiovascular disease, and organic disease of the nervous system-if manifest to a compensable degree within a year of separation from qualifying military service.  See also 38 U.S.C.A. §§ 1101, 1112.  

Every Veteran who served in the active military, naval, or air service after December 31, 1946, shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. §§ 1111, 1137 (West 2002).  To rebut the presumption of sound condition for conditions not noted at entrance into service, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-03 (July 16, 2003), 70 Fed. Reg. 23,027 (May 4, 2005).  Concerning clear and unmistakable evidence that the disease or injury was not aggravated by service, the second step necessary to rebut the presumption of soundness, a lack of aggravation may be shown by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); 38 U.S.C.A. § 1153 (West 2002).  

Service connection may also be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2011.  38 U.S.C.A. § 1117 (West 2002 & Supp. 2011); 38 C.F.R. § 3.317 (2011).

Unlike service connection on a direct basis, the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 do not require competent medical nexus of a link between the qualifying chronic disability and military service.  Service connection is presumed unless there is affirmative evidence to the contrary.  See 38 C.F.R. § 3.317(c); Gutierrez v. Principi, 19 Vet. App. 1 (2004).

Persian Gulf Veteran means a veteran who, during the Persian Gulf War, served on active military, naval, or air service in the Southwest Asia theater of operations, which includes Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the airspace above these locations.  38 C.F.R. § 3.317 (d).

For purposes of § 3.317, there are three types of qualifying chronic disabilities:  (1) an undiagnosed illness; (2) a medically unexplained chronic multi-symptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C. § 1117(d) warrants a presumption of service connection.  38 C.F.R. § 3.317(a)(2).

An undiagnosed illness is defined as a condition that by history, physical examination, and laboratory tests cannot be attributed to a known clinical diagnosis.  In the case of claims based on undiagnosed illness, unlike those for direct service connection, there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Further, lay persons are competent to report objective signs of illness.  Gutierrez, 19 Vet. App. at 8-9.

A medically unexplained chronic multi-symptom illness is one defined by a cluster of signs or symptoms, and specifically includes chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome.  A medically unexplained chronic multi-symptom illness means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multi-symptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2).

There are currently no diagnosed illnesses that have been determined by the Secretary to warrant a presumption of service connection under 38 C.F.R. § 3.317(a)(2)(C).

Objective indications of chronic disability include both signs, in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).  Signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multi-symptom illness include, but are not limited to, the following:  (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b).

For purposes of § 3.317, disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4).

Lastly, compensation shall not be paid under § 3.317 if there is affirmative evidence that an undiagnosed illness was not incurred during active military service in the Southwest Asia theater of operations during the Persian Gulf War; if there is affirmative evidence that an undiagnosed illness was caused by a supervening condition or event that occurred between the Veteran's most recent departure from active duty in the Southwest Asia theater of operations during the Persian Gulf War and the onset of the illness; or if there is affirmative evidence that the illness is the result of the Veteran's own willful misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(c).  

In addition, a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to the contrary.  Service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  VA regulations provide that certain diseases associated with exposure to herbicide agents may be presumed to have been incurred in service even if there is no evidence of the disease in service, provided the requirements of 38 C.F.R. § 3.307(a)(6) are met.  38 C.F.R. § 3.309(e) (2011).  The term "herbicide agent" means a chemical in an herbicide, including Agent Orange, used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era.  The diseases for which service connection may be presumed to be due to an association with herbicide agents include AL amyloidosis, chloracne or other acneform disease consistent with chloracne, Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, ischemic heart disease (including acute, subacute, and old myocardial infarction, atherosclerotic cardiovascular disease including coronary artery disease and coronary spasm) and coronary bypass surgery, and stable, unstable and Prinzmetal's angina, all chronic B-cell leukemias (including hairy-cell leukemia and chronic lymphocytic leukemia), multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).

In general, for service connection to be granted for one of these diseases, it must be manifested to a degree of 10 percent or more at any time after service.  Chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy must be manifest to a degree of 10 percent within one year after the last date on which the Veteran performed active military, naval, or air service in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  See 38 U.S.C.A. § 1116 (West 2002 & Supp. 2011); 38 C.F.R. § 3.307(a)(6)(ii); Veterans Education and Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).

Further, the terms acute and subacute peripheral neuropathy mean transient peripheral neuropathy that appears within weeks or months of exposure to an herbicide agent and resolves within two years of the date of onset.  See 38 C.F.R. § 3.309(e), Note 2.

Here, the Veteran's personnel records reflect service in Southwest Asia during the Persian Gulf War, including the award of the Southwest Asia Service Medal.  Thus, the Board finds that the Veteran is a Persian Gulf Veteran for the purposes of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 and could thus potentially qualify for service connection under 38 C.F.R. § 3.317.

Relevant medical evidence of record consists of the Veteran's service treatment records, records of his post-service treatment with both private and VA treatment providers, and reports of VA examinations conducted in September 2005, October 2009, and April 2010.  Review of the Veteran's service treatment records reveals that they are silent as to any complaints of obstructive sleep apnea or other sleep problems, chronic fatigue, fibromyalgia, muscle pain, anemia, headaches, edema of the lower extremities, a cardiovascular disability, hypogonadism, hypothyroidism, or peripheral neuropathy of the lower extremities or related symptomatology.  The Veteran was seen on one occasion for complaints of low back pain following excessive lifting; at that time he was diagnosed with lumbar disc syndrome.  Other records, including the Veteran's separation reports of medical history and examination, are silent as to any problems with any obstructive sleep apnea or other sleep problems, chronic fatigue, fibromyalgia, muscle pain, anemia, headaches, edema of the lower extremities, a cardiovascular disability, hypogonadism, hypothyroidism, or peripheral neuropathy of the bilateral lower extremities.  

Since service, the Veteran has sought treatment for complaints of obstructive sleep apnea, insomnia, chronic fatigue, fibromyalgia, muscle pain, anemia, headaches, edema of the lower extremities, cardiovascular problems, hypogonadism, hypothyroidism, and peripheral neuropathy of the bilateral lower extremities.  To that end, he has been seen by multiple private treatment providers for complaints of sleep problems, chronic fatigue, muscle pain, anemia, headaches, edema of the lower extremities, a cardiovascular disability, hypogonadism, hypothyroidism, and peripheral neuropathy of the bilateral lower extremities.  Private treatment providers have assigned him diagnoses of low back strain and degenerative disc disease in the lumbar spine, based on magnetic resonance imagery (MRI) studies conducted in May 2005 and July 2010.  In addition, he has been found to have osteoarthritis in the lumbar spine based on a February 2009 radiological examination, and a bone scan conducted at that time revealed degenerative changes in the shoulders, knees, ankles, and sternoclavicular joints.  At a March 2011 private treatment visit, the Veteran's physical therapist opined that his low back pain "appear[s] to be affected by early and continual aggravation while in military service."  In so opining, the physical therapist stated that the Veteran's in-service history of running and heavy lifting "would predispose him to earlier than normal neck, disc, and knee changes ... greater than age related changes alone."  

The Veteran has been seen by both private and VA treatment providers beginning in 2000 for complaints of sleeping problems, muscle pain, headaches, and edema.  The Veteran was first diagnosed with obstructive sleep apnea and insomnia in August 2000, and he was first diagnosed with hypothyroidism in March 2001; he has continued to seek treatment for those disabilities since that time.  In addition, he was noted to have hypogonadism in 2004 and has continued to be treated for the disorder since that date.  The Veteran has been noted to experience edema of the lower extremities on multiple occasions and was found to have anemia of chronic disease at a July 2007 private treatment visit.  Multiple radiological and computed tomography scans of the Veteran's chest have revealed enlarged atria and ventricles, and he was diagnosed in February 2006 with cardiomyopathy secondary to hypertension.  The Veteran has further been treated on multiple occasions since service for complaints of peripheral neuropathy.  The Board notes that the Veteran was first diagnosed with peripheral neuropathy in May 2004 and was found to have peripheral neuropathy of the bilateral lower extremities of "questionable etiology" at a May 2005 nerve conduction study.  At a June 2005 treatment visit, he was noted to have peripheral neuropathy that "might have a connection" to exposure to herbicide or to undiagnosed illness related to his time in the Persian Gulf.

The Veteran has also been seen on multiple occasions by multiple private treatment providers for his complaints of chronic fatigue and fibromyalgia.  He was first seen for complaints of fatigue in September 2000 and was diagnosed with chronic fatigue syndrome and fibromyalgia in September 2004 by a private physician.  He has continued to seek treatment for complaints of disabling fatigue and muscle and joint pain since that time.  Relevant medical evidence of record reflects that a private treatment provider in August 2005 stated that the Veteran experienced an "unexplained constellation of symptoms associated with chronic fatigue" and concluded that his fatigue is not related to obstructive sleep apnea; however, no explanation for that opinion was provided.  At a later private treatment visit in January 2006, however, the Veteran was noted to have chronic fatigue of "multifactorial" etiology, including obstructive sleep apnea, de-conditioning, heart medication, and depression.  A different physician stated in March 2006 that the Veteran's chronic fatigue was of "unknown etiology."  Similarly, although the Veteran's private physician stated in June 2006 that his fatigue "may be related to Gulf War," no explanation was provided for that opinion.   

The Veteran was given VA examinations in September 2005, October 2009, and April 2010 pursuant to his claims for service connection.  Report of the September 2005 VA examination reflects the Veteran's complaints of chronic fatigue, headaches, and joint pain without redness or swelling of the joints.  He also complained of low back pain that did not radiate to his lower extremities.  The examiner noted the Veteran's diagnoses of obstructive sleep apnea, hypogonadism, and hypothyroidism, as well as his report that he had been told he had peripheral sensory neuropathy in the lower extremities.  The Veteran complained of intermittent mild tingling in the feet bilaterally.  Physical examination revealed regular heart rate and normal range of motion in all joints but the lumbar spine, which revealed some limitation of motion and pain on motion.  Neurological examination of the Veteran's lower extremities was normal, but some slight decrease to vibratory sense was noted in the toes.  The examiner concluded that the Veteran has "significant illnesses that could result in fatigue including hypogonadism, hypothyroidism, monoclonal gammopathy and obstructive sleep apnea and these are the likely causes" of the Veteran's symptoms of fatigue.  No anemia or arthritic changes in any joint were found, but the examiner diagnosed the Veteran with degenerative disc disease in the lumbar spine.  

In an addendum added in September 2005, the examiner clarified that he did not believe the Veteran had a diagnosis of chronic fatigue syndrome, noting that the onset of his complained-of fatigue symptoms was not acute, as the Veteran did not report any triggering event such as a low-grade fever or pharyngitis.  The examiner concluded that the Veteran did not have chronic fatigue syndrome but rather that his symptoms were explained by various diagnosed illnesses.  In the addendum, the examiner further diagnosed the Veteran with tension headaches linked to stress.  He finally stated that although the Veteran complained of aches in all his joints, physical examination was completely normal in all joints, with no specific complaints of muscle tenderness or weakness.

Report of the October 2009 examination reflects that that the Veteran stated that he first experienced health problems in 2002 after experiencing flu-like symptoms.  The Veteran reported that shortly thereafter he was diagnosed with hypothyroidism and hypogonadism and began experiencing overwhelming fatigue and peripheral neuropathy.  The Veteran further stated that he had been diagnosed with degenerative disc disease of the lumbar spine and experienced dull, aching pain in his low back.  The Veteran confirmed, however, that he had never had a diagnosis of rheumatoid arthritis.  The examiner noted the Veteran's complaints of extreme fatigue, generalized muscle aches, and weakness, as well as his diagnosis of obstructive sleep apnea.  The Veteran further complained of consistent aching joint pains that were "not necessarily migratory" and of intermittent headaches.  Regarding the Veteran's fibromyalgia claim, the examiner noted his report of waxing and waning symptoms with episodic worsening following exercise.  The examiner found, however, that "his fatigue cannot be described as unexplained given that he has multiple issues that contribute to fatigue," in particular obstructive sleep apnea that was under suboptimal control.  Hypothyroidism and hypogonadism were noted to be controlled by medication, and the examiner noted that the Veteran's headaches were attributable to stress and obstructive sleep apnea.  

Regarding the Veteran's claim for paresthesia or peripheral neuropathy, the examiner noted that the symptoms were less likely associated with herbicide exposure due to their onset many years after service.  Rather, the examiner opined that the Veteran's paresthesia, as well as his anemia, were more likely related to sleep apnea and resulting hypoxemia.  The examiner also related the Veteran's anemia to chronic renal insufficiency and hypertension.  The Veteran reported that he had not experienced edema of the lower extremities since having laparoscopic surgery in 2008 to address his obesity.  The examiner related the prior edema to obesity and obstructive sleep apnea.  Upon review of the Veteran's treatment records, the examiner diagnosed him with cardiomyopathy.  He further noted the Veteran's complaint that, on three to four occasions in 1991, his wife complained of a burning sensation following intercourse, but noted that the problem had resolved and the Veteran had had no complaints since that time.  Physical examination revealed tenderness along the lumbar muscles and some limitation of motion with pain.  Trigger points for fibromyalgia were noted to be tender in all areas, as well as some generalized muscle tenderness.  No neurological abnormalities were noted, although some decreased sensation was found in the feet.  

The examiner diagnosed the Veteran with degenerative disc disease of the lumbar spine, sensory peripheral neuropathy of the bilateral lower extremities, insomnia, tension headaches, hypotestosteronism, cardiomyopathy, hypothyroidism, myalgias, anemia of chronic disease, and obstructive sleep apnea.  In his opinion, the examiner acknowledged that the Veteran had been diagnosed with both chronic fatigue syndrome and fibromyalgia "in the setting of multiple underlying conditions."  The examiner concluded, however, that "a major cause of the underlying fatigue" is the Veteran's obstructive sleep apnea, which the examiner noted has never been under optimal control. The examiner also linked the Veteran's complaints of muscle and joint aches to his poorly-controlled sleep apnea, which causes hypoxia.  The examiner concluded that the Veteran does not have a diagnosis of fibromyalgia or chronic fatigue syndrome, given that he has a "major underlying factor for fatigue that has not been addressed appropriately" and that caused all his symptoms.  The examiner also linked the symptoms to the Veteran's obesity.  The examiner further concluded that the Veteran had no diagnosed rheumatoid arthritis or disability manifested by burning semen.  His lumbar degenerative disc disease was noted to be more likely related to his age and body habitus.  The examiner further concluded that the Veteran's obstructive sleep apnea and insomnia developed secondary to his obesity and a narrowed airway and were not likely linked to service.  Similarly, the examiner concluded that the Veteran's hypogonadism and hypothyroidism were not likely linked to service, given the length of time between his separation from service and the onset of the disorders.  The examiner further found the Veteran's cardiomyopathy to be secondary to his obstructive sleep apnea and obesity.

The Veteran again underwent VA examination in April 2010.  Report of that examination reflects that the Veteran complained of low back pain radiating to his right lower extremity that pre-dated his service but was worsened during active duty.  The Veteran also complained of pain in his fingers, toes, and ankles, as well as bilateral knee pain that began in the 1980s when he would run.  The examiner also noted the Veteran's complaints of chronic fatigue syndrome and fibromyalgia that began in 2002 following a flu-like episode.  The Veteran stated that headaches, muscle aches, and sleep problems began at that time, and complained of tingling in his feet that began in the late 1980s.  The examiner found no evidence of anemia or edema, noting that the Veteran stated he had not experienced edema for years.  The examiner noted that the Veteran had a diagnosis of obstructive sleep apnea and reported being fatigued in the mornings despite treatment, although he reported that his insomnia had decreased.  The examiner noted the Veteran's complaints of headaches and his diagnoses of hypogonadism and hypothyroidism.  Physical examination revealed no cardiovascular abnormalities, but the Veteran was found to have limitation of motion in his lumbar spine.  Mild decreased vibratory sensation was noted in his toes; otherwise, neurological examination was normal.

The examiner diagnosed the Veteran with degenerative disc disease and spondylitic changes in the lumbosacral spine, as well as poorly controlled obstructive sleep apnea and headaches secondary to stress and depression.  The examiner assigned the Veteran diagnoses of both chronic fatigue syndrome and fibromyalgia, noting the reported acute onset of symptoms following a low-grade fever and flu-like symptoms in 2002.  However, the examiner found the Veteran to have no peripheral neuropathy or cardiomyopathy.  The examiner further opined that the Veteran's hypogonadism and hypothyroidism were both primary in nature and not related to service.  The examiner opined that the only disorder related to the Veteran's time in service, including to his service in the Persian Gulf, was his degenerative disc disease of the lumbar spine.  In so finding, the examiner noted that no symptoms of any other diagnosed disorder manifested until ten years after the Veteran left service and that all symptoms he complained of were attributable to known diagnostic entities.  In an addendum, the examiner clarified that the Veteran's chronic fatigue syndrome and fibromyalgia are attributable not to service but to a viral infection that he experienced in 2002, which the Veteran pinpointed as the date of onset of all his symptomatology.  The examiner specifically stated that the disorders are not linked to the Veteran's time in service.  In a second addendum added in May 2010, the examiner attempted to clarify his opinion concerning the Veteran's low back condition, stating that the Veteran had symptoms of low back strain prior to entering service but that "various service activities aggravated the low back strain symptoms."  The examiner further stated that it was less likely than not that the Veteran's degenerative disc disease of the lumbar spine was related to service, attributing it instead to the natural aging process.

The Veteran has also submitted letters from his private treating physicians addressing his multiple complaints.  To that end, the Board notes that, in a letter submitted in March 2005, the Veteran's private physician opined that there was a "very high likelihood that [the Veteran] has Gulf War Syndrome."  However, no explanation was offered for this opinion.  The Veteran's private cardiologist similarly submitted a letter in March 2005, in which he noted the Veteran's complaints of cardiomegaly, fatigue, dyspnea, and chest pressure.  The cardiologist assigned the Veteran a diagnosis of hypertensive heart disease.  In a letter dated in May 2005, a second physician noted that the Veteran reported his onset of symptoms in 2002, when he began to notice increased fatigue.  The physician noted the Veteran's diagnoses of hypothyroidism, hypogonadism, and sleep apnea and diagnosed the Veteran with sleep apnea, mild renal insufficiency, hypogonadism, hypothyroidism, a thickened left ventricle, and "multi-organ system abnormality."  No etiological opinions were offered in the letter.  In a March 2006 letter, the Veteran's family practitioner identified the Veteran's multiple diagnoses and stated that he reported his medical problems began following his deployment to the Persian Gulf.  However, no etiological opinion was offered in the letter.  Similarly, an internist submitted a letter dated in July 2007 in which he assigned the Veteran a diagnosis of dilated cardiomyopathy and recommended a second opinion to ascertain etiology.

The Veteran has further testified before the undersigned Veterans Law Judge and has submitted multiple written statements concerning his claims.  At his July 2007 and May 2011 hearings, the Veteran contended that he has experienced symptoms of back pain since his time in service or shortly thereafter.  At these hearings, the Veteran also contended that he has experienced symptoms of a cardiovascular disorder, burning semen, a sleep disorder, fatigue, headaches, muscle and joint pain, anemia, edema of the lower extremities, hypogonadism, hypothyroidism, and peripheral neuropathy of the lower extremities that he attributes to his time in the Southwest Asia theater of operations.  He has repeated these contentions in multiple written statements to VA. 

The Board turns first to the Veteran's claim of service connection for a low back disability manifested by backache.  As noted above, the presumption of soundness may be rebutted by clear and unmistakable evidence that a disability existed prior to service and was not aggravated by such service.  The Court has described the clear and unmistakable standard as an onerous one consisting of evidence that is undebatable.  See Cotant v. Principi, 17 Vet. App. 116, 131 (2003); Vanerson v. West, 12 Vet. App. 254, 258 (1999).  Here, although treatment records during the Veteran's time in service note his reported "long history of back problems" before his time on active duty, the Board notes that the only evidence of such a medical history is the Veteran's own lay statements.  Although the Veteran is competent to report symptoms observable to a layperson, a diagnosis that is later confirmed by clinical findings, or a contemporary diagnosis, as a layperson he is not competent to independently opine as to the specific etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (2009).  Consequently, lay assertions of medical diagnosis or etiology cannot constitute evidence upon which to grant the claim for service connection.  Lathan v. Brown, 7 Vet. App. 359, 365 (1995).  Further, service treatment records include reports from April 1991 reflecting a diagnosis of lumbar disc syndrome following the Veteran's complaints of low back pain after excessive lifting.  In addition, the Veteran's August 1989 report of medical examination, conducted prior to his final period of service in Southwest Asia, noted no spinal or musculoskeletal abnormalities; to the contrary, despite the Veteran's report of recurrent back pain on his medical history, the examiner noted that there was "no current problem" with his back or spine at that time.  In this case, based on all the evidence of record, the Board is not persuaded that there is clear and unmistakable evidence demonstrating that the Veteran's low back disability existed prior to service and was not aggravated thereby.  Consequently, the presumption of soundness has not been rebutted, and the Veteran is presumed to have been in sound condition at the time he entered active duty in November 1990.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  

As the Veteran is presumed to have been in sound condition at the time he entered active duty, the analysis turns to whether the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service.  38 U.S.C.A. §§ 1110, 1131.  Here, the Veteran's service treatment records reflect that he complained of lower back pain in April 1991, while on active duty, following what his treatment provider identified as "excessive lifting."  At that time, he was diagnosed with lumbar disc syndrome.  The Board further notes that, although the examiner noted at the time that the Veteran had a "long history of back problems" that existed prior to service, there was no explanation offered for this conclusion.  In this case, as noted by VA General Counsel, when the presumption of soundness is not rebutted, the law often dictates a paradoxical result-namely, that the disability began during service (even if certain evidence shows that it pre-existed military service).  VAOPGCPREC 3-2003 (July 16, 2003).  As noted above, the Veteran was diagnosed while on active duty with a low back disorder, a disorder for which he has been treated since service and with which he was diagnosed by his April 2010 VA examiner.  The Veteran has further stated that he has had these problems since service, and medical evidence establishes that he continues to carry a current diagnosis of low back strain.  

The Veteran has testified that the symptoms of his low back strain-pain in his lower back-have continued from that time to the present.  Given that the Veteran is presumed to have been sound at entry onto active duty, the Board thus concludes that the Veteran currently suffers from low back strain that is related to his time on active duty.  

Accordingly, with application of 38 U.S.C.A. § 1111, the Board finds that the Veteran's low back strain cannot be said, on the basis of clear and unmistakable evidence, to have been extant prior to service and not aggravated thereby.  The presumption of soundness is not overcome, and because the record reflects that the Veteran was treated during service for complaints of back pain and is currently diagnosed with low back strain, giving the benefit of the doubt to the Veteran, his low back strain is attributable to his period of military service.  A grant of service connection for low back strain is therefore warranted.  38 C.F.R. §§ 3.102, 3.303, 3.304.

Turning to the Veteran's claims of service connection for rheumatoid arthritis and a disability manifested by burning semen, upon consideration of the above evidence, the Board finds that the preponderance of the evidence is against these claims.  With regard to these claims, the Board notes that the existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 1131; see Degmetich v. Brown, 104 F.3d 1328, 1332 (1997) (interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  Evidence must show that the Veteran currently has the disabilities for which benefits are being claimed.

Here, there is simply no medical evidence that the Veteran has any current rheumatoid arthritis or any disability manifested by burning semen.  The Veteran was afforded VA examinations in October 2009 and April 2010, but those examiners both concluded that the Veteran did not suffer from any rheumatoid arthritis or disability manifested by burning semen, a finding that is not contradicted by any other medical evidence of record.  The examiners concluded that the Veteran displayed no pathology on which to base a diagnosis.  The Board notes further that although the Veteran complained of pain and aching in his joints and symptoms of burning semen to the October 2009 and April 2010 VA examiners, there are no current records showing a diagnosis of any rheumatoid arthritis or disability manifested by burning semen.  Thus, the evidence does not provide objective indications of rheumatoid arthritis or a disability manifested by burning semen.  Without a diagnosed or identifiable underlying disability, service connection may not be awarded.  The Board notes in that connection that pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed in part and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  With no medical evidence of a diagnosed rheumatoid arthritis or disability manifested by burning semen, the analysis for service connection on a direct basis ends, and service connection for rheumatoid arthritis or disability manifested by burning semen must be denied.  

The Board notes that the United States Court of Appeals for Veterans Claims (Court) held in Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) that a service connection claim must be accompanied by evidence that establishes that the claimant currently has the claimed disability.  Accordingly, absent a current showing of chronic disability, the Board concludes that rheumatoid arthritis and a disability manifested by burning semen were not incurred in or aggravated by service, and may not be presumed to have been incurred in service.

The Board has considered the Veteran's assertions that he has rheumatoid arthritis and a disability manifested by burning semen that are related to service.  However, as a layperson, the Veteran is not competent to give a medical opinion on the diagnosis of a current condition.  He is competent to report on symptoms he experienced following his service in Southwest Asia, but not to say what any chronic residual diagnosis is.  Thus, while the Veteran is competent to report symptoms observable to a layperson, such as pain; a diagnosis that is later confirmed by clinical findings; or a contemporary diagnosis, he is not competent to independently render a medical diagnosis or opine as to the specific etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (2009).  Consequently, lay assertions of medical diagnosis or etiology cannot constitute evidence upon which to grant a claim for service connection in this instance.  Lathan v. Brown, 7 Vet. App. 359, 365 (1995).  

Regarding the Veteran's claim of service connection for a disability manifested by burning semen, the Board notes initially that the Veteran has reported on multiple occasions, including at hearings before the undersigned Veterans Law Judge and at his October 2009 VA examination, that he has not experienced any symptomatology since 1992, more than a decade before filing the instant claim.  Further, the Board notes that the Veteran has not been diagnosed with any disability manifested by burning semen; to the contrary, the October 2009 VA examiner specifically found the Veteran not to be suffering from any such disability.  The Board thus finds that the Veteran does not have a disability manifested by burning semen.  That is, at no time during the pendency of the claim has the evidence established that the Veteran has a disability manifested by symptoms of burning semen.  Although replete with complaints of other disorders and symptomatology, the Veteran's post-service treatment records are negative for complaints of any symptoms related to his claim of burning semen, and the October 2009 VA examiner expressly found that a clinical diagnosis could not be made.

The Board notes that Congress has specifically limited entitlement to service connection to instances where disease or injury has resulted in a disability.  See 38 U.S.C.A. §§ 1110, 1131.  The evidence reflects that the Veteran does not have rheumatoid arthritis or a disability manifested by burning semen.  To the contrary, the Veteran has stated on multiple occasions that he does not have a diagnosis of rheumatoid arthritis and that he experienced symptoms of burning semen on, at most, four occasions in 1991 and 1992, well before the start of the claim period.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (requiring the existence of a disability at some point during the appellate period to warrant a finding of service connection).  In the absence of objective proof of current disability, the claim of service connection may not be granted.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Based on a review of the foregoing evidence, and the applicable laws and regulations, the Board finds that the preponderance of the evidence is against the Veteran's claims of service connection for rheumatoid arthritis and for a disability manifested by burning semen.  The Board notes that Congress has specifically limited service connection to instances where there is current disability that has resulted from disease or injury.  See 38 U.S.C.A. § 1131.  In the absence of a current disability, the analysis ends, and the claims for connection for rheumatoid arthritis and for a disability manifested by burning semen cannot be granted.  See Gilpin, 155 F.3d 1353; Brammer, 3 Vet. App. at 225. Thus, service connection for rheumatoid arthritis and for a disability manifested by burning semen is not warranted.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.

The Board next turns to the Veteran's claims of service connection for obstructive sleep apnea, a sleep disorder other than obstructive sleep apnea, muscle pain, anemia, headaches, edema of the lower extremities, a cardiovascular disability, hypogonadism, and hypothyroidism, to include as due to undiagnosed illness.  Upon consideration of the above evidence, the Board finds that the preponderance of the evidence is against the claims of service connection for obstructive sleep apnea, a sleep disorder other than obstructive sleep apnea, muscle pain, anemia, headaches, edema of the lower extremities, a cardiovascular disability, hypogonadism, and hypothyroidism under the presumptive provisions relating to Persian Gulf claims.  In that connection, the Board finds that, to whatever extent the Veteran has at any point suffered from disabilities manifested by problems with sleep, muscle pain, anemia, headaches, edema of the lower extremities, cardiovascular complaints, hypogonadism, and hypothyroidism, these symptoms have been ascribed to known diagnoses.  Thus, service connection is precluded under the statutes and regulations that govern claims based upon service in the Persian Gulf.  (Those provisions require a qualifying chronic disability as defined above, such as an undiagnosed illness.)  Further, the Veteran's October 2009 and April 2010 VA examiners specifically found the Veteran's complained-of symptoms of sleep problems and edema to be accounted for by his obesity.  Similarly, his muscle pain was attributed to obstructive sleep apnea, and his tension headaches were found to be the result of stress and depression.  His anemia was identified in the October 2009 as "anemia of chronic disease," which his examiners attributed to renal insufficiency, monoclonal gammopathy, obstructive sleep apnea, and hypertension.    

Although the Board does not doubt the sincerity of the Veteran's belief that he has obstructive sleep apnea, a sleep disorder other than obstructive sleep apnea, muscle pain, anemia, headaches, edema of the lower extremities, a cardiovascular disability, hypogonadism, and hypothyroidism due to undiagnosed illnesses related to his service in Southwest Asia, as a lay person without the appropriate medical training or expertise, he is not competent to provide a probative opinion on a complex medical matter such as the diagnosis or etiology of a current disability, undiagnosed illness, or medically unexplained chronic multi-symptom illness.  The Veteran's October 2009 and April 2010 VA examiners clearly took into account the Veteran's complaints and contentions and arrived at medical conclusions contrary to his claims-specifically attributing the Veteran's claimed symptoms to known clinical diagnoses, which are not qualifying illnesses as defined by 38 C.F.R. § 3.317.  The Board relies on the medical treatment providers' opinions in this case as they are based on objective evidence, their medical expertise, and the Veteran's assertions. 

In short, the Board finds that the Veteran's claimed symptoms of obstructive sleep apnea, a sleep disorder other than obstructive sleep apnea, muscle pain, anemia, headaches, edema of the lower extremities, a cardiovascular disability, hypogonadism, and hypothyroidism have been fully attributed to clinical diagnoses that are not qualifying chronic disabilities under § 1117.  Thus, the theory that the Veteran has undiagnosed illnesses or a medically unexplained chronic multi-symptom illness manifested by symptoms that are related to the Veteran's service in Southwest Asia does not have merit.  For all the foregoing reasons, the Board finds that the Veteran's claims for service connection for obstructive sleep apnea, a sleep disorder other than obstructive sleep apnea, muscle pain, anemia, headaches, edema of the lower extremities, a cardiovascular disability, hypogonadism, and hypothyroidism must be denied under 38 C.F.R. § 3.317.  

The Board notes, however, that in cases where a Veteran applies for service connection under 38 C.F.R. § 3.317 but is found to have a disability attributable to a known diagnosis, further consideration under the direct service connection provisions of 38 U.S.C.A. §§ 1110 and 1131 is warranted.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

Here, however, upon review of the evidence of record, the Board finds that the preponderance of the medical evidence is against a finding that any current obstructive sleep apnea, sleep disorder other than obstructive sleep apnea, muscle pain, anemia, headaches, edema of the lower extremities, cardiovascular disability, hypogonadism, or hypothyroidism is etiologically linked to military service.  Absent a medical opinion in the record of a relationship to military service, the Veteran's claims must be denied on a direct basis.  As noted above, the Board acknowledges that the Veteran has reported that he first experienced symptoms of these disabilities after his separation from service.  The Veteran is competent to provide testimony concerning factual matters of which he has first-hand knowledge (i.e., experiencing symptoms either in service or after service).  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  However, he is not competent to say that any such symptoms experienced in service were a result of or worsened by any incident in service or were of a chronic nature to which any current disability is attributable.

The Board notes that it may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  Notwithstanding that fact, the lack of contemporaneous medical records is something that the Board can consider and weigh against a Veteran's lay evidence.  Id.  In this case, although the Veteran has contended that he believes his claimed problems to be related to service, the Board finds persuasive that there is no notation in the entirety of the Veteran's service treatment record concerning any such disability or any symptoms that might be associated with any such disorders.  Likewise, there is no medical evidence demonstrating that the Veteran sought treatment for any of the identified disorders before 2000, at which time he was first found to have obstructive sleep apnea.  Further, the Board notes that the Veteran's VA examiners considered the Veteran's claims of continuity of symptomatology and nevertheless found his obstructive sleep apnea, insomnia, anemia, headaches, edema of the lower extremities, cardiomyopathy, hypogonadism, and hypothyroidism not to be related to his time on active duty.

The Board concedes that the Veteran has had problems with sleep, muscle pain, anemia, headaches, edema of the lower extremities, cardiovascular complaints, hypogonadism, and hypothyroidism.  However, none of the Veteran's treatment providers has provided an opinion that the Veteran's obstructive sleep apnea, insomnia, muscle pain, anemia, headaches, edema of the lower extremities, cardiomyopathy, hypogonadism, or hypothyroidism is related to service.  Thus, in this case, when weighing the evidence of record, the Board finds compelling the lack of any evidence etiologically linking the Veteran's current disabilities to service.  Furthermore, as a layperson without the appropriate medical training and expertise, the Veteran is simply not competent to provide a probative opinion on a complex medical matter such as the question at issue here of the relationship between any current complaints and service.  See Bostain, 11 Vet. App. at 127.

Based on a review of the foregoing evidence and the applicable laws and regulations, the Board finds that the preponderance of the evidence is against the Veteran's claims for service connection for obstructive sleep apnea, a sleep disorder other than obstructive sleep apnea, muscle pain, anemia, headaches, edema of the lower extremities, a cardiovascular disability, hypogonadism, and hypothyroidism.  The Board has considered the Veteran's assertions that he has problems with sleep, muscle pain, anemia, headaches, edema of the lower extremities, cardiovascular complaints, hypogonadism, and hypothyroidism that he believes are related to service.  However, as a layperson, the Veteran is not competent to give a medical opinion on the diagnosis of a current condition.  He is competent to say that he experienced pain or other symptoms in service and experiences such symptoms currently, but not to say what the chronic diagnosis is, if any.  Thus, while the Veteran is competent to report symptoms observable to a layperson, such as pain; a diagnosis that is later confirmed by clinical findings; or a contemporary diagnosis, he is not competent to independently provide a medical diagnosis or opine as to the specific etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (2009).  Consequently, lay assertions of medical diagnosis or etiology cannot constitute evidence upon which to grant a claim for service connection.  Lathan v. Brown, 7 Vet. App. 359, 365 (1995).  The Board thus concludes that a preponderance of the evidence is against these claims.

Regarding the Veteran's claims of service connection for chronic fatigue syndrome and fibromyalgia, the Board notes initially that the Veteran has been diagnosed with both chronic fatigue and fibromyalgia by multiple private treatment providers and by the April 2010 VA examiner.  However, the Board finds that there is affirmative evidence that these disorders were caused by a supervening condition or event that occurred between the Veteran's most recent departure from active duty in the Southwest Asia theater of operations during the Persian Gulf War and the onset of the illness, rendering a grant of service connection under 38 C.F.R. § 3.317 inapposite.  In that connection, the Board notes that those of the Veteran's private physicians who have assigned him diagnoses of chronic fatigue syndrome and fibromyalgia have not offered any etiological explanation for their diagnoses.  To the contrary, multiple physicians have found the disorders to be of "unknown etiology," as did the March 2006 private treatment provider.  Further, the April 2010 VA examiner explicitly found that the Veteran's chronic fatigue syndrome and fibromyalgia are attributable not to his service in the Gulf War, but to a viral syndrome that he experienced in 2002.  The Board notes that the Veteran and his wife, on multiple occasions, have stated that his symptoms of both fibromyalgia and chronic fatigue syndrome began in 2002 following an acute period of sickness when the Veteran experienced fever and flu-like symptoms.  In addition, other treatment providers-including the October 2009 VA examiner and a January 2006 private physician-have attributed the Veteran's symptoms of chronic fatigue syndrome and fibromyalgia to his obesity and obstructive sleep apnea, which has been found to be under poor control, causing hypoxia, as well as to de-conditioning, heart medication, and depression.

To the extent that the Veteran's private physicians have attempted to attribute chronic fatigue syndrome and fibromyalgia to his time in service, and in particular to his time in the Persian Gulf, the Board notes that such opinions are of less probative weight than those offered by the April 2010 VA examiner, discussed above.  To that end, the Board notes that a private physician opined in a March 2005 letter that "there is a very high likelihood that [the Veteran] has Gulf War Syndrome."  In addition, a different private treatment provider noted in June 2006 that the Veteran's complaints of fatigue "may be related to the Gulf War."  However, the Board notes that the March 2005 and June 2006 private physicians offered no explanation for the findings that the Veteran's chronic fatigue syndrome and fibromyalgia are etiologically related to his service in the Persian Gulf.  Given the lack of any rationale for the opinions, and in light of the well-reasoned negative opinion offered by the VA examiner in April 2010, which relied on both a physical examination and consideration of the Veteran's medical history as well as the examiner's medical knowledge and expertise, the Board finds the March 2005 and June 2006 private physicians' statements to be of less probative value.  See, e.g., Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (holding that a medical opinion is not entitled to any weight if it contains only data and conclusions). The April 2010 VA examiner, by contrast, provided a report that set out the Veteran's history, and his findings, in detail, and contained fully articulated reasons for his conclusions.  For these reasons, the Board concludes that the April 2010 VA examiner's opinion is of greater weight, and that the evidence thus establishes that the Veteran experienced a supervening condition following his discharge from service that led to his currently diagnosed chronic fatigue syndrome and fibromyalgia.  

Finally, the Board turns to the Veteran's claim for service connection for peripheral neuropathy of the bilateral lower extremities.  As an initial matter, the Board notes that the record shows that the Veteran served in the Republic of Vietnam while on active duty and received the Vietnam Service Medal and the Vietnam Campaign Medal for his service in Vietnam.  Therefore, exposure to herbicides is conceded.  38 C.F.R. § 3.307(a)(6)(iii).  However, in this case, the first evidence of diagnosed peripheral neuropathy of the lower extremities is not until well over 30 years after the Veteran's separation from military service.  There is no evidence in the record to suggest, nor has the Veteran contended, that he first experienced symptoms of peripheral neuropathy that appeared within weeks or months of exposure to an herbicide agent and resolved within two years of the date of onset.  Further, there is no evidence in the record that any peripheral neuropathy began within a year of the Veteran's separation from active duty.  Therefore, because no peripheral neuropathy of the lower extremities appeared within weeks or months of exposure to an herbicide agent and resolved within two years of the date of onset, or was manifest to a degree of 10 percent or more within a year of leaving active duty service, presumptive service connection is not warranted under 38 C.F.R. §§ 3.307(a)(3) or (6); or 3.309(a) or (e) (2011).

In summary, service incurrence or aggravation of peripheral neuropathy of the lower extremities may not be presumed.  38 C.F.R. §§ 3.307, 3.309 (2011).  In so finding, the Board notes that the Veteran was never diagnosed with acute or subacute peripheral neuropathy, and the evidence suggesting that he still has it is proof that the neuropathy is not an acute or subacute problem as contemplated by the herbicide presumption.  Id. 

In addition, the Board finds that the preponderance of the evidence is against the claim of service connection for peripheral neuropathy under the presumptive provisions relating to Persian Gulf claims.  In that connection, the Board finds that, to whatever extent the Veteran has at any point suffered from symptoms of pain and numbness in his lower extremities, these symptoms have been ascribed to the known diagnosis of peripheral neuropathy.  Thus, service connection is precluded under the statutes and regulations that govern claims based upon service in the Persian Gulf.  (Those provisions require a qualifying chronic disability as defined above, such as an undiagnosed illness.)  Further, the Veteran's October 2009 VA examiner specifically found the Veteran's complained-of peripheral neuropathy to be most likely etiologically linked to other risk factors, such as hypothyroidism, edema, and obstructive sleep apnea.  

In short, the Board finds that the Veteran's claimed symptoms of peripheral neuropathy have been fully attributed to a diagnosis that is not a qualifying chronic disability under § 1117.  Thus, the theory that the Veteran has an undiagnosed illness or a medically unexplained chronic multi-symptom illness manifested by symptoms of peripheral neuropathy that are related to the Veteran's service in Southwest Asia does not have merit.  For all the foregoing reasons, the Board finds that the Veteran's claim for service connection for peripheral neuropathy must be denied under 38 C.F.R. §  3.317.  

Notwithstanding the foregoing provisions regarding presumptions, a claimant is not precluded from establishing service connection with proof of direct causation.  38 U.S.C.A. § 1113(b); Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  In that connection, the Board notes that, in cases where a Veteran applies for service connection under the presumptions set forth in 38 C.F.R. §§ 3.307 and 32.309, or under the presumptions in 38 C.F.R. § 3.317 but is found to have a disability attributable to a known diagnosis, further consideration under the direct service connection provisions of 38 U.S.C.A. §§ 1110 and 1131 is warranted.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

Upon consideration of the above evidence, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for peripheral neuropathy of the lower extremities on a direct basis.  The Board concedes that VA examination confirms that the Veteran currently suffers from peripheral neuropathy of the lower extremities.  The Board concludes, however, that the greater weight of the evidence is against the claim.  Here, the Veteran's service treatment records are completely silent as to complaints of or treatment for peripheral neuropathy of the lower extremities or any related symptomatology.  His separation medical examination reveals findings of no abnormalities of the lower extremities or the neurological system.  Further, the October 2009 VA examiner found no direct link between any current disability and military service, stating that the Veteran has multiple risk factors for developing peripheral neuropathy, such as hypothyroidism, edema, and obstructive sleep apnea, all of which are more likely to have caused the peripheral neuropathy.

Furthermore, the Board finds persuasive the absence of medical evidence to support a finding of a nexus between the Veteran's service and his current peripheral neuropathy of the lower extremities.  In that connection, the Board notes that the medical opinion submitted by the October 2009 VA examiner did not attribute the Veteran's current peripheral neuropathy of the lower extremities to his time on active duty, based on the lack of any medical evidence to establish an etiological link as well as the likelihood that one of multiple other risk factors was the cause of the disorder.  This evidence is uncontradicted by any competent medical evidence of record.  There is simply no competent medical evidence in the record supporting a finding of an etiological relationship between the Veteran's time in service and his current peripheral neuropathy of the lower extremities.

In so finding, the Board acknowledges that there is an opinion in the file that purports to offer a link between the Veteran's current peripheral neuropathy and his time in service.  However, an evaluation of the probative value of medical opinion evidence is based on the medical expert's knowledge and skill in analyzing the data, and the medical conclusion reached.  The weight to be attached to such opinions is within the province of the Board.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Greater weight may be placed on one physician's opinion over another depending on factors such as reasoning employed by the physicians and whether or not, and the extent to which, they considered prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).

For the reasons set forth herein, the Board is satisfied that the October 2009 VA examiner's opinion is adequate for deciding this claim and is of greater weight than the opinion offered by the Veteran's private care providers in June 2005.  Importantly, the June 2005 treatment record states only that the Veteran's current peripheral neuropathy "might have a connection" to his service in Vietnam or the Persian Gulf.  In so finding, the Board notes that service connection may not be based on speculation or remote possibility.  See 38 C.F.R. § 3.102; Obert v. Brown, 5 Vet. App. 30, 33 (1993); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992); see also Davis v. West, 13 Vet. App. 178, 185 (1999); Bostain v. West, 11 Vet. App. 124, 127-28 (1998); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996).

Thus, the Board finds that the June 2005 private medical opinion does not have the required degree of medical certainty required for service connection.  The Board notes in this connection that a clinician's statement framed in terms such as "might" or "may" is not definitive.  See Warren v. Brown, 6 Vet. App. 4, 6 (1993); see also Obert, 5 Vet. App. at 33 (medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish medical nexus; Tirpak, 2 Vet. App. at 611 (medical evidence merely indicating that an alleged disorder "may or may not" exist or "may or may not" be related is too speculative to establish the presence of the claimed disorder or any such etiological relationship).  The strongest evidence in favor of the Veteran's claim for service connection for peripheral neuropathy of the bilateral lower extremities is the June 2005 opinion, but it is unsupported by any rationale that takes into account the record.  This evidence is outweighed by the medical evidence from the October 2009 VA examiner's well-reasoned opinion, based on both the Veteran's reported history and his medical records, that the Veteran's currently diagnosed peripheral neuropathy is not etiologically linked to service.

Given the failure of the private treatment provider to provide anything more than a speculative opinion, and in light of the well-reasoned negative opinion offered by the VA examiner in October 2009, which relied on consideration of the Veteran's entire medical history, the Board finds the statements reflecting a possible link to be of less probative value.  See Gabrielson, 7 Vet. App. at 40.  The October 2009 VA examiner, by contrast, provided a report that fully considered the Veteran's history, set out his findings in detail, and contained thoroughly articulated reasons for his conclusions.  Thus, the Board relies upon the October 2009 VA examiner's opinion in making its determination.  As discussed above, the October 2009 VA examination specifically addressed causation, clearly indicating that the Veteran's current peripheral neuropathy is not related to his time in service.  The examiner offered a clear and well-reasoned rationale for this opinion, relying on the examination report and his medical expertise, as well as current medical knowledge, in concluding that any etiological relationship was doubtful.  For these reasons, the Board concludes that the October 2009 VA examiner's opinion is of greater weight. 

The Board thus finds that the preponderance of the evidence is against the Veteran's claim for service connection for peripheral neuropathy of the lower extremities on a direct basis.  The Board concedes that the Veteran has a current diagnosis of peripheral neuropathy of the lower extremities.  However, the Veteran himself has stated that his symptoms of peripheral neuropathy of the lower extremities did not begin until many years after he left service.  As the lay evidence of record indicates that his peripheral neuropathy of the lower extremities was first manifested nearly a decade after separation, in order for the Veteran's claim to be granted, the record would have to contain evidence of a link between the present disorder and military service.  Here, for the reasons set out above, the evidence does not show a link; nor is there evidence in the Veteran's service treatment records to indicate that he complained of or sought treatment for peripheral neuropathy of the lower extremities during service.  Indeed, as noted above, the only persuasive medical opinion of record that speaks to the relationship between any current disability and service is unfavorable.  Relevant law and regulations do not provide for the grant of service connection without persuasive evidence linking the current disability to service.  The Board is satisfied that the VA examiner's opinions are adequate for deciding this appeal.  In this case, the October 2009 VA examiner's medical opinion, which is based on the entire record including the Veteran's own history, is that the Veteran's peripheral neuropathy of the lower extremities is not at least as likely as not related to military service.  Because this opinion is not controverted by any other persuasive medical evidence of record, in light of the foregoing analysis and the underlying facts, the Veteran's service connection claim for peripheral neuropathy of the lower extremities must be denied on a direct basis.

The Board has considered the Veteran's contentions that his peripheral neuropathy of the lower extremities was caused by service, and in particular his exposure to herbicides while serving in Vietnam or by undiagnosed illness due to his service in the Persian Gulf.  However, as a layperson, the Veteran has no competence to give a medical opinion on a complex question of etiology such as this.  Thus, while the Veteran is competent to report symptoms observable to a layperson, such as pain, a diagnosis that is later confirmed by clinical findings, or a contemporary diagnosis, he is not competent to independently opine as to the specific etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (2009).  Consequently, lay assertions of medical diagnosis or etiology cannot constitute evidence upon which to grant the claim for service connection in this case.  Lathan v. Brown, 7 Vet. App. 359, 365 (1995).  In addition, while the Veteran is competent to report the symptoms he experienced, his assertions and reported history were considered by the VA examiner who provided the opinion that his peripheral neuropathy of the lower extremities was not caused or aggravated by service, including undiagnosed illness or exposure to herbicides.  Thus, the Veteran's own assertions as to the etiology of his current peripheral neuropathy of the lower extremities have little probative value.

As for the presumption of 38 C.F.R. § 3.307 for chronic diseases such as cardiovascular disease and organic disease of the nervous system such as peripheral neuropathy, there has been no showing that any cardiovascular disability or peripheral neuropathy was manifested until many years after the Veteran left active duty.  A grant of service connection under this presumption is therefore not warranted.

In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine, but finds that the record does not provide even an approximate balance of negative and positive evidence on the merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Therefore, on the basis of the above analysis, and after consideration of all the evidence, the Board finds that the preponderance of the evidence is against the Veteran's claim for direct service connection for rheumatoid arthritis.  The Board further finds that the preponderance of the evidence is against the Veteran's claims for direct service connection and for service connection under § 1117 for a disability manifested by burning semen, obstructive sleep apnea, a sleep disorder other than obstructive sleep apnea, chronic fatigue, fibromyalgia, muscle pain, anemia, headaches, edema of the lower extremities, a cardiovascular disability, hypogonadism, and hypothyroidism.  Finally, the Board finds that the preponderance of the evidence is against the Veteran's claims for direct and presumptive service connection and for service connection under § 1117 for peripheral neuropathy of the bilateral lower extremities.  For all the foregoing reasons, these claims for service connection must be denied.


ORDER

Entitlement to service connection for low back strain is granted.

Entitlement to service connection for rheumatoid arthritis is denied.

Entitlement to service connection for disability manifested by burning semen is denied.

Entitlement to service connection for obstructive sleep apnea is denied.

Entitlement to service connection for sleep disorder other than obstructive sleep apnea is denied.

Entitlement to service connection for muscle pain is denied.

Entitlement to service connection for anemia is denied.

Entitlement to service connection for headaches is denied.

Entitlement to service connection for edema of the lower extremities is denied.

Entitlement to service connection for cardiovascular disability is denied.

Entitlement to service connection for hypogonadism is denied.

Entitlement to service connection for hypothyroidism is denied.

Entitlement to service connection for chronic fatigue is denied.

Entitlement to service connection for fibromyalgia is denied.

Entitlement to service connection for peripheral neuropathy is denied.


REMAND

The Board finds that further evidentiary development is necessary before a decision can be reached on the merits of the Veteran's claim for service connection of arthritis of multiple joints, as well as his claims for service connection for a gastrointestinal disorder, a pulmonary disorder, and a skin disorder, all including as due to undiagnosed illness.

Regarding the Veteran's claimed disabilities, the Board first acknowledges that the service treatment records are silent as to any complaints of or treatment for gastrointestinal, pulmonary, or skin problems, and he was found to have normal gastrointestinal, pulmonary, and skin systems at his separation medical examination.  He was treated in June 1981 for complaints of left knee pain, and was assigned a questionable diagnosis of meniscal tear at that time.  No follow-up evidence is of record.  The Veteran was also seen for right wrist tendonitis and for left shoulder and neck pain in September 1993, at which time he was diagnosed with muscle strain of the shoulder and neck.  Post-service medical records reflect that the Veteran has complained on multiple occasions of pain and stiffness in various joints, including at a November 1999 treatment visit in which computed tomography study revealed mild degenerative disc disease in his thoracic spine.  Additionally, the Veteran complained of pain in his knees and toes at a May 2004 treatment visit; however, no diagnosis was assigned.  The Veteran underwent a left knee meniscectomy in May 2005,.  Radiological study conducted at that time revealed a normal right hip, although magnetic resonance imagery (MRI) study showed degenerative disc disease and degenerative joint disease in the Veteran's lumbar spine and osteoarthritis in the knees bilaterally.  MRI study conducted in March 2009 and May 2010 confirmed the presence of degenerative disc disease of the cervical spine.  Following complaints in December 2008 of pain in his right knee and hip, February 2009 radiological study and bone scan revealed degenerative changes in the Veteran's shoulders, knees, ankles, and sternoclavicular joints.  In addition, a private treatment provider opined in March 2011 that the degenerative changes in the Veteran's lumbar spine, cervical spine, and knees were aggravated by the activities he engaged in while on active duty, which rendered him more likely to develop arthritis in the joints than his advancing age would alone.

Private treatment providers have also identified the Veteran as suffering from a variety of gastrointestinal disorders, including irritable bowel syndrome, with which he was diagnosed in March 2006.  In addition, the Veteran has complained of both diarrhea and constipation and was noted in July 2003 to have "mild gastrointestinal irritation" and in February 2008 to have a possible diagnosis of irritable bowel syndrome.  Regarding the Veteran's claimed pulmonary disorder, the Veteran has been assigned a multitude of diagnoses, including recurrent pneumonia, pleural effusions, and sarcoidosis.  Similarly, he was seen on multiple occasions for complaints of skin lesions on his shins, which were treated in June 2007, and leg eczema, with which he was diagnosed in July 2008.  In addition, the Veteran was assigned diagnoses of hemangioma, actinic keratosis, and irritant dermatitis in February 2010.  

The Veteran was given VA examinations in September 2005, October 2009 and April 2010 in conjunction with his service connection claims.  Report of the September 2005 examination reflects that no arthritis was noted in any joints, and the Veteran was found to have normal range of motion in all joints without pain, tenderness, or swelling.  At the October 2009 examination, the Veteran was noted to complain of pain in his back and right hip, as well as in his joints generally.  He stated that he injured his right knee in service but that he did not seek any treatment at the time.  The examiner diagnosed the Veteran with patellofemoral pain syndrome in the right knee and bursitis in the hips bilaterally and opined that these disabilities were not related to service, due to the lack of in-service injury or continuity of symptomatology.  The Veteran also reported that his gastrointestinal complaints eased after his 2008 laparoscopic banding surgery.  The examiner found the Veteran to have no diagnosis of irritable bowel syndrome or gastroenteritis, based on a colonoscopy conducted in April 2008 that returned normal results.  In addition, the examiner noted that the Veteran had been seen for numerous pulmonary complaints in the years since service and carried a diagnosis of sarcoidosis, which the examiner stated was "felt to be new and not the cause of his earlier symptoms."  However, no etiological opinion was provided.  Finally, the examiner noted that the Veteran complained of having experienced intermittent rashes on his shins but found no skin disorder present at the time of the examination and therefore declined to assign a diagnosis of any skin disorder.

Report of the April 2010 VA examination reflects that the examiner acknowledged the Veteran's complaints of pain in his right toe beginning in 1980, as well as pain in his fingers for the past five to six years and pain in his knees and ankles.  In addition, the Veteran complained of pain in his shoulders and neck.  The examiner diagnosed the Veteran with degenerative disc disease of the lumbar spine and cervical spine, as well as bilateral patellar chondromalacia.  He opined in a May 2010 addendum that the Veteran's degenerative disc disease of the lumbar spine was not related to his time in service.  The Veteran also complained of a "long history of lower abdominal pressure," as well as infrequent episodes of diarrhea and constipation.  The examiner also noted the Veteran's "significant difficulty as related to his lungs," noting multiple diagnoses, including sarcoidosis.  The examiner noted that, at the time of examination, the Veteran had no pulmonary complaints and that his "pulmonary problem has resolved completely."  In addressing the Veteran's complaint of a skin disorder, the examiner noted that there was no indication on physical examination of any skin lesions or other skin disability and found him to have no diagnosed skin disorder.  The examiner thus concluded that the Veteran had no symptomatology and no diagnoses related to his claimed gastrointestinal or skin disorders.  Regarding the Veteran's pulmonary complaints, the examiner acknowledged a remote history of pneumonias and pleural effusions "likely secondary to infectious disease and possibly the sarcoidosis," although no definite diagnosis or etiological opinion was offered.  

In that connection, the Board notes that once VA undertakes the effort to provide an examination when developing a claim for service connection, even if not statutorily obligated to do so, it must provide an adequate one.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 464 (2007), citing Barr, 21 Vet. App. at 311; see also Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence . . . is essential for a proper appellate decision").  The Board notes in addition that the failure of a physician to provide a basis for his or her opinion goes to the weight or credibility of the evidence.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  The Court has further recognized that a mere statement of opinion, without more, does not provide an opportunity to explore the basis of the opinion.  See Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).

Here, although it appears that the October 2009 and April 2010 VA examiners conducted a proper evaluation of the Veteran's physical condition at the time, the reports reflect that the examiners did not fully opine as to whether the Veteran suffers from arthritis in any joints that is related to service.  In addition, the examiners' opinions concerning the Veteran's claimed gastrointestinal disorders failed to fully account for his symptoms and diagnoses prior to his 2008 laparoscopic surgery.  Further, the examiners did not clearly opine as to the etiology of the Veteran's diagnosed sarcoidosis and the likelihood that it, or any other lung disorder, is related to undiagnosed illness or to service, and the examiners failed to consider the documented complaints and diagnoses of skin disorders the Veteran has received during the claim period.  Because the VA examiners did not provide full opinions with rationale concerning the Veteran's claim of service connection for arthritis of multiple joints and were unable to consider the March 2011 private opinion in their consideration, further development is required.  In addition, because the VA examiners did not offer opinions regarding the Veteran's claimed gastrointestinal disorder prior to his 2008 laparoscopic surgery, an etiological relationship between his diagnosed sarcoidosis or other lung disability and service, and his recurrent skin disorder and service, further development is required.  See 38 C.F.R. § 4.2 (2011) (where an examination report does not contain sufficient detail, it is inadequate for evaluation purposes); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (a medical examination report must contain clear conclusions with supporting data and a reasoned medical explanation connecting the two); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (a medical opinion must be supported by an analysis that the Board can consider and weigh against contrary opinions).  Accordingly, remand is required.

In light of the above considerations, the Board concludes that another medical opinion is needed.  Under these circumstances, evidentiary development is needed to fully and fairly evaluate the Veteran's claims of service connection for arthritis of multiple joints, as well as for a gastrointestinal disorder, a pulmonary disorder, and a skin disorder, all including as due to undiagnosed illness.  38 U.S.C.A. § 5103A (West 2011); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991) (where the record does not adequately reveal the current state of the claimant's disability, a VA examination must be conducted).  

Under relevant VA regulations, action should be undertaken by way of obtaining a medical opinion if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but:  1) contains competent evidence of diagnosed disability or symptoms of disability; 2) establishes that the claimant suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, which may be established by competent lay evidence; and 3) indicates that the claimed disability may be associated with the in-service event, injury, or disease.  38 C.F.R. § 3.159(c)(4) (2011).  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The third prong of Section 3.159(c)(4), which requires that the evidence of record "indicate" that the claimed disability or symptoms may be associated with service, is a low threshold.  The Board further notes that the Veteran is competent to provide testimony concerning factual matters of which he has firsthand knowledge, such as symptomatology during the course of the appeal period.  See Savage v. Gober, 10 Vet. App. 488, 495 (1997); Washington v. Nicholson, 19 Vet. App. 362 (2005).  However, he cannot testify, as he would be medically incompetent to do, about a diagnosis or the etiology of the claimed disabilities.  Id.; see also Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Further, once VA undertakes the effort to provide an examination when developing a claim for service connection, even if not statutorily obligated to do so, it must provide an adequate one.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 464 (2007), citing Barr, 21 Vet. App. at 311; see also Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence . . . is essential for a proper appellate decision").

Because the record is not complete as to the Veteran's claims for service connection for arthritis of multiple joints or for a gastrointestinal disorder, a pulmonary disorder, and a skin disorder, all including as due to undiagnosed illness, the Board finds that there is insufficient competent medical evidence on file to make a decision on these issues.  The Board will therefore remand to obtain a current diagnosis and medical nexus opinion based on a thorough review of the Veteran's claims file, including his stated contentions and medical history, to include in particular the findings of the October 2009 and April 2010 VA examiners and the March 2011 private physician.  Thus, on remand, the Veteran should be afforded a VA examination in order to obtain a current diagnosis of joint disease based on both an examination and a thorough review of his claims file.  The examiner must clarify the Veteran's current diagnosis of arthritis in multiple joints and include a well-reasoned medical opinion addressing the nature and etiology of any diagnosed disability and the medical probabilities that any such disability is directly related to the Veteran's time in service.  The examiner's opinion must be based upon consideration of the Veteran's documented medical history and assertions through review of the claims file.  38 U.S.C.A. § 5103A.

Further, a qualified VA medical examiner must provide a well reasoned medical opinion addressing the nature and etiology of any diagnosed gastrointestinal disorder, pulmonary disorder, and skin disorder.  The opinion must be based upon consideration of the Veteran's documented history and assertions through review of the claims file.  The examiner must comment as to whether the Veteran has suffered from any diagnosable gastrointestinal disorder, pulmonary disorder, or skin disorder at any point during the claim period, including prior to his 2008 laparoscopic surgery, and whether any such diagnosed disability is related to the Veteran's period of military service, including to undiagnosed illness pursuant to 38 U.S.C.A. § 1117.  See 38 U.S.C.A. § 5103A(d) (West 2002).  The examiner must also identify any objective indications of the Veteran's claimed symptoms of a gastrointestinal disorder, pulmonary disorder, and skin disorder, and must specifically state whether any such complaints are attributable to a known diagnostic entity.  If any of the Veteran's claimed symptom(s) are found to be attributable to any known diagnostic entity, the examiner must offer an opinion as to whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that the diagnosed entity is related to any period of active military service.  A full rationale must be provided for all findings.

If further examination of the Veteran is necessary regarding these claims, such must be undertaken and such findings included in the examiner's final report.  The AOJ must arrange for the Veteran to undergo examination, however, only if the VA examiner deems such examination needed to answer the questions posed.

As the determination of the Veteran's claims for service connection for arthritis of multiple joints and for a pulmonary disability, a gastrointestinal disability, including gastroenteritis and irritable bowel syndrome, and a skin disability could affect the determination of his claim for entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU), the Board finds that that claim is inextricably intertwined and must be remanded as well.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).

In view of the foregoing, the case is REMANDED for the following action:

1.  The Veteran must be sent a letter requesting that he provide sufficient information and, if necessary, authorization to enable VA to obtain any additional pertinent evidence not currently of record.  The agency of original jurisdiction (AOJ) must explain the type of evidence VA will attempt to obtain as well as the type of evidence that is the Veteran's ultimate responsibility to submit.  

2.  After associating with the claims file all available records and/or responses received pursuant to the above-requested development, the Veteran must be scheduled for a VA examination and notified that failure to report to any scheduled examination, without good cause, could result in a denial of his claim.  See 38 C.F.R. § 3.655(b) (2011).  

The VA examination is necessary to determine the nature and etiology of any current arthritis in any joint or other joint disability that is shown to be present.  The VA examiner must review the Veteran's claims file and medical history, examine the Veteran, and provide an opinion as to whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that any joint disability, including arthritis, is directly related to military service.  The reviewer's attention is called to the Veteran's reported medical history, including in particular his contention that he first experienced right knee pain in service and has continued to experience pain since that time.  The examiner must also consider the March 2011 opinion from his private treatment provider in the context of any negative opinion.  

The examiner must review the Veteran's claims file, to include a copy of this remand.  A well reasoned opinion must be provided with a detailed explanation for all conclusions reached by the reviewer.  Citations to the record or relevant medical principles should be included as necessary to explain the opinion, and a complete rationale must be given for all opinions and conclusions expressed.  

The entire claims file, including a copy of this remand, must be made available to and reviewed by the examiner designated to examine the Veteran.  All appropriate tests and studies must be accomplished, and all clinical findings must be reported in detail.

3.  The Veteran's claims file must then be referred to a qualified VA medical professional for further opinion as to his claimed gastrointestinal, pulmonary, and skin disorders.  The entire claims file, to include a complete copy of this remand, must be made available and reviewed by the examiner. The reviewer's report must reflect consideration of the Veteran's documented medical history and assertions and must set forth the complete rationale for all opinions expressed, to include citation to pertinent evidence of record and/or medical authority, as appropriate.  

(If the reviewer determines that another examination is necessary to arrive at any requested opinion, an examination should be scheduled and the Veteran notified that failure to report to any scheduled examination, without good cause, could result in a denial of his claims.  See 38 C.F.R. § 3.655(b) (2011).  The examiner must provide the opinions requested herein.  All examination results, along with the complete rationale for any opinions provided, to include citation to pertinent evidence of record and/or medical authority, as appropriate, must be set forth.)

The purpose of the opinion is to determine whether the Veteran has actually experienced problems with a gastrointestinal disorder, a pulmonary disorder, or a skin disorder at any point during the claim period, and if so, whether any such disability cannot be attributed to any known clinical diagnosis.

(A)  The examiner must note and detail all reported symptoms related to the Veteran's stated problems with a gastrointestinal disorder, a pulmonary disorder, and a skin disorder.  The examiner must provide details about the onset, frequency, duration, and severity of all complaints relating to each claimed symptom, and indicate what precipitates and what relieves it.  This analysis must cover the entirety of the claim period, both before and after the Veteran's 2008 laparoscopic surgery, and includes the Veteran's March 2006 diagnosis of irritable bowel syndrome, as well as his March 2005 complaints of chronic diarrhea and the rule-out diagnosis of irritable bowel syndrome diagnosed at that time.  The examination report must also specifically contemplate the diagnoses of various skin disorders assigned to the Veteran during the claim period, including lesions on his shins in June 2007 and eczema of the legs in July 2008.  If additional examination is deemed warranted by other specialists in order to ascertain the nature or etiology of the symptoms, this development must be conducted.

(B)  The examiner must expressly state whether there are clinical, objective indications that, at any point during the claim period, the Veteran has suffered from symptoms relative to problems with a gastrointestinal disorder, a pulmonary disorder, or a skin disorder.

(C)  If there are objective indications that the Veteran has suffered from such symptoms at any point during the claim period, the examiner must determine whether these symptoms can be attributed to any known clinical diagnosis or to a chronic multi-symptom illness, such as chronic fatigue syndrome, a functional gastrointestinal disorder, or fibromyalgia.  For those symptoms and conditions that cannot be attributed to a known clinical diagnosis or chronic multi-symptom illness, the examiner must determine if there is affirmative evidence that the undiagnosed illness was not incurred during active service during the Persian Gulf War, or if there is affirmative evidence that the undiagnosed illness was caused by a supervening condition or event that occurred since the Veteran's departure from service during the Persian Gulf War.

(D)  For all illnesses for which the Veteran is provided a diagnosis, including those that existed at any point during the claim period, the examiner must opine as to whether it is at least as likely as not that any such 

disability began in or was worsened by the Veteran's time on active duty.  

A detailed explanation for all conclusions reached by each examiner must be provided.  Citations to the record or relevant medical principles should be included as necessary to explain the opinion(s).

4.  The AOJ must ensure that all examination reports comply with this remand and the questions presented in the examination request.  If any report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.

5.  After completing the requested actions and any additional notification and/or development deemed warranted, the claims remaining on appeal must be adjudicated in light of all pertinent evidence and legal authority.  If any benefit sought on appeal is not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.  

Thereafter, the case should be returned to the Board for further appellate review, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


